DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Bondi on 01/13/2022.
The application has been amended as follows: 
A.	Amend claims 1 and 6 to read as follow:
Claim 1,  A bone fragment and osteomedullary tissue harvesting system comprising: 
a harvesting device comprising: 
a needle portion that comprises a needle bore and a tip, wherein the needle bore extends through at least part of the needle portion, wherein the needle portion has a proximal end and a distal end, wherein the tip is attached to and extends from the distal end of the needle portion, wherein the tip comprises: 
a first tip region having at least one cutting surface and a recessed region proximate the at least one cutting surface, wherein the recessed region extends to a proximal end of the first tip region and wherein the first tip region has an outer diameter;

a third tip region has an outer diameter, wherein the outer diameter of the second tip region is less than the outer diameter of the third tip region, wherein the third tip region extends distally from the distal end of the needle portion, wherein the second tip region is intermediate the first tip region and the third tip region and wherein the outer 50Docket No. 55734.107103 diameter of the third tip region is not smaller than the outer diameter of the first tip region; and 
a handle portion that is operably attached to the needle portion, wherein the handle portion comprises a connection port and a vacuum control mechanism that are in communication with a handle bore that extends through the handle portion, wherein the needle bore is in communication with the handle bore and wherein the vacuum control mechanism comprises a vacuum aperture that extends through a surface of the handle portion and is in communication with the handle bore; 
a collection vessel that is capable of receiving aspirated bone fragments and tissue; and tubing that operably connects the connection port and the collection vessel;
a guide wire that is capable of extending through at least a portion of the needle portion and the handle portion; and
a gasket provided on the handle portion, wherein the guide wire passes through the gasket when extending through the handle portion.

Claim 6, The bone fragment and osteomedullary tissue harvesting system of claim 4, wherein the tip portion is attached to the inner shaft.

B.	Allow claims 1 – 6.
C.	Cancel claims 7 – 13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Wawrzyniak et al. (US Pub. 2012/0116247 A1) which discloses a harvesting system [abstract and Figs. 1 – 5] comprising a needle portion (defined by a portion of 46) having a bore (cannulation through 46), a tip comprising first region (by 82), second region (by 88) and a third region (by 52), a handle portion (by 54), and a collection vessel (receptacle). Wawrzyniak does not disclose all the limitations of the claim as currently amended, mainly directed to the guide wire and it structure correlation with the harvesting device. Accordingly, the claims as amended are allowable over the discovered prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775